866 F.2d 1538
Lois PATTERSON, et al., Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 88-3902.
United States Court of Appeals,Fourth Circuit.
Jan. 5, 1989.

1
Prior report:  7th Cir., 856 F.2d 670.


2
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC


3
The appellee's petition for rehearing and suggestion for rehearing in banc was submitted to the Court.  A majority of judges having voted in a requested poll of the Court to grant rehearing in banc,


4
IT IS ORDERED that rehearing in banc is granted.


5
IT IS FURTHER ORDERED that this case shall be calendared for argument at the April Term of Court.  Within ten days of the date of this order 4 additional copies of appellants' briefs and 2 additional copies of appellee's brief shall be filed, and appellee will file 9 additional copies of the joint appendix.